950 F.2d 797
292 U.S.App.D.C. 388
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Gordon L.M. GIBSON, M.D., Petitioner,v.FEDERAL AVIATION ADMINISTRATION, Respondent.
No. 90-1250.
United States Court of Appeals, District of Columbia Circuit.
Dec. 12, 1991.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and RUTH B. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review of an order of the Federal Aviation Administration was considered on the administrative record and the briefs filed by counsel.   The parties have stipulated to disposition of the case without oral argument.   See D.C.Cir.Rule 13(i)(1).   After full examination of the parties' submissions, the court is satisfied that appropriate disposition of the petition does not warrant an opinion.   See D.C.Cir.Rule 14(c).   Petitioner's persistent and conceded failure to advert to instructions contained in the Guide for Aviation Medical Examiners, see particularly III.B.9.a. at 44, 47, provided ample justification for the denial of his application for redesignation as an aviation medical examiner.   Accordingly, it is


2
ORDERED AND ADJUDGED that the petition for review be denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).